 In the MatterOfMALLINCKROT T CHEMICAL WORKSandAMERICANFEDERATION OF LABORCase No. 14-C-917.Decided August 17,1945DECISIONANDORDEROn March 8, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad not engaged in the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed.Thereafter, theAmerican Federation of Labor and the attorney for the Board filedexceptions to the Intermediate Report; and the respondent, the Ameri-can Federation of Labor, the Independent Union of Chemical PlantWorkers, and the attorney for the Board filed briefs.On August 7,1945, at the request of the American Federation of Labor; oral argu-ment was held before the Board in Washington. All the parties Werepresent and participated.The Board has considered the rulings madeby the Trial Examiner at the hearing and finds that no prejudicial,error was committed. The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.ORDERUpon the entire record in the case; and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint against Mallinckrodt Chemi-calWorks, St. Louis, Missouri, be, and it hereby is, dismissed.MR. GERARD D. RE ILLY took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTRobert S.Fousek,Esq.,andJohn A. Weiss,Esq.,of Kansas City,Mo., for theBoard.George B.Logan, Esq,of 506 Olive St., St.Louis, Mo, andDavid Y. Caanpbell,Esq.,of 314 North Broadway, St. Louis, Mo., for the Respondent.John Gratz,Organizer,of 3969 DeTonty St., St. Louis, Mo., for the A. F. of L.Rudolph H. Schurr, Esq,of 705 Olive St., St. Louis, Mo, for the Intervenor.63 N. L.R. B., No. 55.373 374DECISIONS OF NATIONAL LABOR. RELATIONS BOARDSTATEMENT OF THE CASEOn a second amended charge filed November 21, 1944, by American FederationHof Labor, herein referred to as the A. F. L., the National Labor Relations Board,herein called the Board, on November 21, 1944, by its Regional Director for theFourteenthRegion(St. Louis, Missouri), issued its complaint againstMallinck-rodt Chemical Works, aMissouricorporation, operating a plant at St. Louis,Missouri, for the manufacture of fine chemicals for medicinal and other purposes,herein called Respondent, alleging that Respondent has engagedin and is engagingin unfair labor practices within the meaning of Section 8 (1), (2), and (3), andSection2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On November 21, 1944, copies of the complaint, together withcopies of the second amended charge and a notice of hearing, were duly servedupon the A. F. L. and Respondent, and upon Independent Union of ChemicalPlant Workers, the union involved in the allegation of the complaint pertainingto unfair labor practices within the meaning of Section 8 (2) of the Act, hereincalled the Independent.Concerning unfair labor practices, the complaint alleges that during April,May, and June 1937, Respondent initiated, formed, and sponsored the Independent,and since that time has continuously dominated and interfered with its adminis-tration and has contributed financial and other support to it; that since April1937, and to the date of the issuance of the complaint, Respondent has urged,persuaded, and warned its employees to join or assist the Independent, threatenedits employees with loss of employment if they refused or failed to so join orassist the Independent, recognized the Independent as the exclusive representa-tive of its employees for purposes of collective bargaining, and has entered intocontracts with the Independent relating to terms and conditions of employment ofits employees ; that since July 5, 1935 and to the date of the issuance of the com-plaint,Respondent has urged, persuaded, and warned its employees riot toaffiliate with the A. F. L., has made statements detrimental to and disparagingof the A. F. L., has interrogated members of the A. F. L. concerning their activitieson behalf of that organization, and has threatened to take economic reprisalsagainst its employees if they should affiliate with the A. F. L.; that on January19, 1944, Respondent discharged and since then has refused to reinstate onenamed employee and on May 19, 1944, discharged, and since then has refusedto reinstate three named employees, because all such employees so discharged hadjoined andremainedmembers of the A. F. L ; and that by the conduct aboveenumerated, Respondent has engaged in unfair labor practices within the meaningof Section 8 (1), (2), and (3) of the Act.In its answer duly filed, Respondent admits those allegations of the complaintpertaining to its corporate structure, and the extent and nature of its business ;admits that it has recognized the Independent as bargaining agent for its em-ployees at the St. Louis plant with certain designated exclusions ; that it hasentered into collective bargaining agreements with the Independent relating toterms and conditions of employment ; that it discharged the three named personswho were alleged to have been discharged on or about May 19, 1944, but for valid-causes; anddenies eachand every other allegation in the complaint pertainingto unfair labor practices and that it has engaged in any unfair labor practices.Pursuant to the notice of hearing issued by the Regional Director for theFourteenth Region, hearing on the complaint was held in St. Louis, Missouri,between December 12 and 21, inclusive, 1944, before the undersigned, R. N.Denham, a TrialExaminerduly designated by the Chief Trial Examiner.At thecommencement of the hearing, the Independent filed with the Trial Examiner, a MALLINCKRODT CHEMICAL WORKS375motion for leave to intervene,for the reason that its existence is in issue in thisproceeding.The motion was granted.The Board,Respondent and the Inde-pendent were represented at the hearing by counsel and the A. F. L. by itsInternational Representative.All parties participated in the hearing and wereafforded full opportunity to be heard,to examine and cross-examine witnesses,and to present evidence pertinent to the issues.At the close of such testimony as was offered by the Board, Respondent fileda written motion to dismiss the complaint with reference to the discharge of thethree persons alleged to have been discriminatorily discharged on May 19, 1944.The motion was denied.At the close of all the testimony,counsel for the Boardmoved to conform the complaint to the proof with reference to the correction ofnames, dates,and other minor matters not going to the pertinent issues involved.The motion was granted without objection.A motion of Respondent and theIndependent to dismiss the complaintin totois disposed of in this report.Oralargument to the Trial Examiner and the filing of briefs with the Trial Examinerwere waived by all parties.On the basis of the foregoing and on the entire record,after having heard andobserved the witnesses and considered all the evidence offered and received, theundersigned,makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,Mallinckrodt Chemical Works, is and at all times herein material,has been a corporation existing by virtue of the laws of the State of Missouri,maintaining plants, warehouses,or offices in St. Louis,Missouri;New York City,New York ; Jersey City,New Jersey;Philadelphia,Pennsylvania;and Chicago,Illinois.Only the plant located in St. Louis, Missouri,is involved in these pro-ceedings.At the St, Louis plant,Respondent is engaged in the manufacture offine chemicals for medicinal,industrial and other purposes.During the year1943,Respondent purchased raw materials for the St.Louis plant valued atmore than$10,000,000,of which 75 percent was shipped to points outside theState of Missouri.Respondent concedes that it is engaged in commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDAmarican Federation of Labor and Independent Union of Chemical PlantWorkers arelabor organizations admitting to membership the employees ofRespondent at the St. Louis plant.]II.THE ALLEGED UNFAIR LABOR PRACTICESA. October 1933There is some evidence that on one occasion in October 1933, the A.F. L. dis-tributed some handbills at the plant of the Respondent,but there is no evidenceto indicate that there was more than one such distribution or that any effortswere made, at or about that time, to effect any organization among the em-ployees of Respondent.At about the same time,which was at the depth of oneof the industrial depressions in the United States, Dr. A. C.Boylston,the presenthead of Respondent,but then its vice president and general manager,addressedthe employees throughout the plant on the subject of spreading of work and aplan for meeting the depressed economic conditions of the times in such manner 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDas would not unnecessarily burden any of the employees and would tend to keepall of themnr'reTwo of theBoa d'S wit-nesses tesLfi-d that theywere presentat thetime the Boylston speeches weremade and that Dr. Boylston took that occasion to urge the employees not to jointhe A.F. L. and to organize their own union. This testimony was offered withthe explanation by counsel for the Board that it was intended to provide a back-ground reflecting the antiunion attitude of Respondent.The testimony of theBoard'switnesses concerning this incident of more than 11 years ago was in-definite and not persuasive.The finding above set forth is based upon thetestimony of Norman Knowlton,the present Works Manager, who,as assistantto the Works Manager at the time of the 1933 speeches,was present when theywere made,and was fully acquainted with all the circumstances that surroundedand occasioned them.The testimony of the two Board witnesses on the detailsof the speeches is not accepted as wholly credible;and consequently,the matterhas been disregarded herein, insofar as it may have any bearing on the attitudeof Respondent toward organizational efforts by its employees in the years thatfollowed the passage of the Act on July 5, 1935.B. The origin of the IndependentThe first indication of an effort to organize the employees of Respondent afterthe passage of the Act, came in April 1937, when the C. I. O. disfributed somehandbills at the plant.There is no evidence that this effort extended beyondthe single distribution.At that time, there were approximately 475 employees, exclusive of supervisoryemployees, on the weekly pay roll. The Company's business is carried on in morethan 100 separate buildings, ranging in size from small one story structures tobuildings that are as much as seven stories in height, and is divided into a numberof departments, each with a separate foreman and, in some instances, an assist-ant foreman. In addition, there is a lower classification who exercise somesupervisory or directory functions. . These are variously known as "buildingmen", "floor men" and sometimes as "assistant foremen."They have varyingdegrees of authority over groups throughout the plant, generally identified by thefloors on which they work, or by subdivisions of the buildings in single storystructures.These employees are of the nature of working foremen. They haveno direct authority to effect changes in the status of the employees, but are lookedto by the various department foremen for the maintenance of standards of opera-tions, and, as an incident to such duties, provide a source to which the foremencan and do go for pertinent information concerning the conduct of the operationsin their respective sections and the conduct and quality of the work of the variclisemployees. If they are to be regarded as supervisory employees, they occupy thelowest step in the hierarchy of management. The general production operationsare under the direction of a superintendent who, in turn, is responsible to theWorks Manager. Such is the general scheme of operation at the present time.It was substantially the same in 1937.In 1937, Roy Parker, Dan Cleveland, and Chris Ehrhardt' were building menor assistant foremen, each with 8 to 12 men in their respective crews. Fred Wolfwas a journeyman machinist with two helpers and one apprentice working withhim.Some contention has been made that he occupied the position of a foreman,but it is found that he was an ordinary journeyman machinist with the usual1 Technically,at the time in 1937 that is here pertinent,Ehrhardt had been transferredto the narcotics department where he worked as an operator for purposes of training toassume more important supervisory duties than he previously had.He is now a foreman. MALLINCKRODT CHEMICAL WORKS377complement of helpers and apprentices and that he had no more authority overthem than normally applies to the authority of a skilled mechanic over his helpers.All the other employees whose names are hereinafter mentioned in connectionwith the organization of the Independent were without supervisory authority ofany kind.The distribution of the C. I. 0. leaflet in April 1937, occurred at a time whenC. I. 0. was receiving much unfavorable publicity both locally and nation-wide,concerning its methods of operation.The possibility of a C. I. 0. organizationalcampaign at the plant, in line with C. I. O.'s announced intention of organizingthe entire chemical industry, led to some apprehensions among a few of the olderemployees who were fearful that the advent of the C. I. 0. in the plant wouldresult in strife rather than in harmony.Among themselves, they discussed thepossibilities of independent organization and, some time in the latter part of May1937, these men, who included Robert Walbridge, a pipefitter, Fred Wolf, thejourneyman machinist, Henry Schroer, a welder, and one or two others, decidedto call together some of the men in an impromptu meeting to discuss the possi-bility of organizing an independent union. This was done at the close of work,the persons invited to attend being selected at random as they came out of thegate and asked to assemble in a nearby alley.When 18 or 20 employees hadjoined the group, one of them, who was a temporary night watchman and had amaster key to Respondent's buildings, suggested that they adjourn to an emptyand unused warehouse building belonging to Respondent but off its main property,to which he had a key. He unlocked the door and admitted them. At this meet-ing, Roy Parker, Dan Cleveland, and Chris Ehrhardt were among those asked toattend.The general discussion was whether or not they could set up a group bigenough or strong enough to require Respondent to recognize them as an independ-ent union. It was the decision of the meeting that they prepare some petitionswhich could be signed by those employees desiring to be represented by an inde-pendent union.These petitions were to be (and were) prepared by Walbridge'sdaughter at his home that evening, and certain of the men who were presentagreed to present them the next morning to the employees as they came to work,and ask for signatures.The necessity for competent legal advice was discussedand the name of a lawyer was selected, from whom Fred Wolf and Henry Schroerwere to make inquiry about legal advice in the event they should succeed ingetting a substantial number of employees to indicate their desire to organize anindependent union.The next morning, Wolf, Schroer, Walbridge, and severalothers were in the vicinity of the plant substantially in advance of the arrival ofthe employees and placed themselves at strategic points leading to the plant,where they solicited employees coming to work for their signatures.While thesemen generally recognized that their organizational work should be carried on offthe company property and outside working hours,some solicitation went on inthe plant during that day and possibly during a few of the succeeding days, untila substantial number, representing a majority of the employees, had affixed theirsignatures to the petition.The only evidence that this solicitation came to theattention of any foreman is in the testimony of Walter Gregory, one of the A. F. L.supporters here, to the effect that when he attempted solicitation for the Inde-pendent during working hours at the time of its organization,he was stopped byhis foreman.The attorney selected by the group at the initial meeting in the old warehousewas Wilder Lucas, Esq., the Austrian Consul in St. Louis, who was mentionedby one of the men as being familiar with labor organizational matters. On theevening of May 26, 1937, Schroer and Wolf met Lucas at his office and wereadvised as to how properly to proceed. On this advice, they had printed some 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDballots fflr and against organizing an independent, and membership applicationcards, for which they paid from personal funds, and passed the word on to theircollaborators that a mass meeting of the employees was indicated. In line withthis,Walbridge had his daughter type notices of a mass meeting to be held at alocal hall on the following Friday, May 28.Wolf opened the mass meeting whichwas attended by 175 or more employees, explained generally what they had beendiscussing, and suggested the desirability of an independent union as opposed tothe C I. 0 One of the girls employed in the plant, who had some knowledge ofshorthand, acted as recorder for the meeting.The record made by her is inevidence.AfterWolf had finished his announcement, he turned the meetingover to Schroer, who thereafter conducted it.The balloting for or against theproposition reflected an almost unanimous vote for an independent union.Tem-porary representatives in the various departments were elected to solicit member-ships among their fellow workers, and a committee of eight or ten was designatedto accompany Wolf and Schroer to Lucas' office and take whatever steps mightbe necessary to conclude the organization of the Independent.The next evening,this group, which included Ehrhardt, Cleveland, Parker, Schroer, Walbridge, andfour 'or five other employees, called on Lucas at his office and announced theirreadiness to set up the organization of the Independent.Lucas' first inquirywas whether there was anyone in the group who acted in a supervisory capacityat the plant, or in any other manner had a position of authority of any kind.He stated that if there were any such, they should not participate and shouldleave the meeting.Following this announcement, Cleveland, Ehrhardt, andParker left, and thereafter had no official or other active part in any of the activ-ities of the Independent.From this point forward, none of the foremen, assistantforemen, or those who are identified as building men, or floormen, at any timeheld any offices in the Independent or were active in its affairs, although some ofthem did maintain their memberships as weekly-paid employees.Following his first meeting with the special group, Lucas prepared a constitutionand bylaws which he delivered to Wolf and Schroer. They, in turn, submitted itto a mass meeting of the employees which was held within a few days. Meanwhile,solicitations for further members continued. Instructions had been issued by theleaders, on advice of Lucas, to refrain from soliciting on company time, butnotwithstanding this, there was some such solicitation, although there is noshowing that this was with the knowledge or consent of the foremen or highersupervisors.By July 9, 1937, the Independent represented 325 employees on the weekly payroll.Its organization had been completed, its officers elected and its negotiatingcommittee designated.On that date, the committee met with Boylston, W. N.Stull,vice president and works manager,'N. P. Knowlton,plant manager, andE. Ehrhardt, personnel manager.The representatives of the Independent wereRichard Halterman, president, Robert Walbridge, vice president, Henry Schroer,secretary, Harold Pinkerton, treasurer, and 12 others who appeared as representa-tives from the various departments.This was the first meeting of officials ofthe Independent with management.Boylston addressed some remarks to thegeneral subject of the relations between the company and its employees, andrecognized the Independent as the representative of the employees,upon itsrepresentation of 325 membership at the time.In connection with this,Schroeroffered the records'of the Independent for inspection in support of its claim torecognition,but this was rejected by Boylston as unnecessary.After Boylstonhad concluded his remarks,Schroer presented the demands of the Union, whichhad been agreed upon at a meeting of the representatives held the night before.These demands, in written form, included certain wage adjustments,equalizingI MALLINCKRODT CHEMICAL WORKS379overtime,the designation of Memorial Day as a paid holiday, the designation byRespondent of a representative or representatives to hear all complaints, andsome other minor matters,among which was a demand for bulletin boards forthe posting of notices and bulletins of the Independent.Some of the demands wereconceded by Boylston,with approval of the other officials present, during thecourse of the meeting.Others he deferred acting upon until he could confer withRespondent's attorney.They also discussed,at the instance of Schroer, thequestion of the eligibility of the employees classed as"Building men", in thefollowing colloquy :Mr. ScHRoEe..Another thing,doctor, we would like to know is, if thosemen who are classed as building men, like a fellow has charge of BuildingNo. 2 or Building No. 3, would they be eligible to belong to the Union or not?Mr. BOYLSTON.I think that is up to you.Do they have the power todischarge men?Mr. STULL. No sir.Only through recommendation,and then even theforemen can't discharge a man.Mr. BOYLSTON.Then I think that they would be eligible.I think it saysthat anyone who had the authority to hire and fire employees,is the way thelaw reads,isn't it?Mr. ScHRomt Yes sir. That is correct.Mr. BoYLsioN.Then I should think they would be eligible.Mr. KNOWLTON.Is it specifically stated in your constitution that buildingmen are ineligible?Mr. SOHROER. No sir. Just foremen and assistant foremen.Those build-ing men direct other men and work under the jurisdiction of other men,and they don't have the authority to hire and fire.But their verdict on aman would go a long way with the foreman.Mr. BOYLSTON.Have you an attorney who is helping you or advising you?Mr SciiRoER.Yes sir.We had several of them at this meeting, and heasked us to replace them at the present time until we found out just theway they were with the Company.And we had three of them at thismeeting that we replaced.The subject of a signed contract was also brought up. Boylston agreed toexecute such a contract if they could agree on the terms and if the Independent'sattorney advised them to have one.At a follow-up meeting on July 26,1937, agreement was reached on a wageincrease of 2y2-cents per hour for graded employees and an increase in therates for bonus employees,together with certain increases for other classes ofworkers.Memorial Day was added as a paid holiday.Time and a half wasagreed upon for all work in excess of 8 hours in any one shift, and for any workperformed after 12 o'clock noon on Saturdays as well as work on Sundays orunpaid holidays.A premium of 5 percent was agreed upon for night-shift work,equitable distribution of over-time work was clarified,and a commitment wasmade that the Company would continue the provisions for health, safety, acci-dent compensation,pay while on jury duty,employees'relief,vacation plans,retirement income, savings plan, and life insurance,which had theretofore been inforce,These agreements were not embodied in a formal contract but were postedby Respondent as a memorandum of the items agreed upon with the Independent.This organizational history fails to disclose interference by Respondent at theinception of the Independent.It arose from a spontaneous effort of the em-ployees to effect it medium of collective bargaining which they would control freefrom the influences of C. I. O. '380DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The history of the IndependentFor the next 2 years, the Independent followed a somewhat colorless existence,handling such grievances as arose and maintaining its organization, but engagingin no outstanding activity to create a sustained employee interest, until theelection of 1939, when Joe Duepner was elected president and Robert Walbridgecontinued as vice-president.Duepner immediately began an energetic campaignto revive interest in the Independent.He set regular dates for meetings withrepresentatives of Respondent for purposes of considering grievances, initiatedvarious intra-mural social activities such as picnics, parties, etc., and aggressivelyprosecuted all matters representing demands of the employees for bettermentof their working conditions.Under Duepner's leadership, the Independentbecame an active, aggressive, and militant representative of the rights of theemployees.Interest in the Independent was revived among the employees, andon November 22, 1939, the first formal written agreement between the Independentand Respondent was executed.This contract has no fixed termination date butmay be terminated by either party on 60 days' written notice.With some interimamendments, it is still in effect.In 1939, Duepner originated the first union picnic.The business houses, mer-chants, and suppliers of the Company in the neighborhood of the plant weresolicited for contributions of cash or merchandise for attendance prizes to beawarded at the picnic.The cash was used to purchase articles of furniture,radios, victrolas, and other prizes to be awarded by lot to ticket holders.At thefirst picnic,Respondent made a contribution of $50.This was only one of anumber of similar contributions made by merchants and suppliers and repre-sented a small portion of the total received.The main source of income wasfrom the sale of raffle tickets on which the various prizes were awarded at thepicnic.These raffle tickets were generally offered throughout the plant for sometime before each picnic and were purchased by employees, foremen, supervisors,and officials, indiscriminately.Thereafter, the picnic became an annual event, but, when the Independentapproached Respondent for a contribution to the attendance prize fund in 1940,and Respondent agreed to repeat its contribution of $50, it was asked to makethe check payable to a designated furniture house in St. Louis from whom someof the prizes were being purchased.The same procedure was followed in 1941and 1942. In 1943, the Independent requested Respondent, instead of makinga $50 contribution, to buy 50 raffle books at $1 each (these books contained 12tickets each) and to divide the tickets equally among the employees of theRespondent who were then in the service. In 1944, the Respondent purchasedo raffle book for each man in the service, of whom there were approximately 250.By this time, most of the prizes were in terms of War Bonds.While this wasbeing done by the Respondent, similar contributions were being solicited andreceived from the various merchants and business houses in St. Louis. Somecontributions were made in merchandise, others in money, and apparently someof Respondent's contributions were household- packages of its products which areuseful for domestic purposes.While the Independent collects annual dues of $1.20 from each of its membersat the beginning of the calendar year, the picnics provide a substantial sourcesof revenue ranging from $400.00 to $800.00, derived from the sale of soft drinks,beer, sandwiches and other refreshments and from the raffle tickets.Respondenthabitually has also permitted the use of one of its trucks, whose driver donateshis time, for hauling the supplies to the picnic ground.This, together with itscontributions above outlined, constituted the, sole financial aid and support ofthe Independent that is charged to Respondent. MALLINCKRODT CHEMICAL WORKS381In numerous cases where there has been substantial evidence of other supportor domination of a rising independent union, the Board has given weight tocontributions by the employer to the union's social functions. In this case, how-ever, there is a different situation.The contributions did not begin until theIndependent was three years old and had established itself as a free and untram-meled bargaining agent.Further, the contributions were not the outstandingsupport that meant success or failure of the picnic. They were only a small partof the total contributions received from a number of sources each year.Thisis not "support" as contemplated in the Act, unless it can be coupled with otheracts that substantially interfered with the free administration of the Independent.Contributions of this kind are common and fall into the same category as advertis-ing space in local programs, or "yearbooks," which is bought by merchants andothers as a courtesy and not for its advertising value.From 1939 to 1943, Duepner continued as president of the Independent andsupplied it with an administration which was aggressive and beneficial to theemployees, without necessarily being antagonistic to Respondent. In 1943, thePersonnel Manager of Respondent died, and Duepner was promoted from hisemployment in the plant, to a job in the office of the Traffic Manager, and aftera short time, to the position of Personnel Manager, which office he still occupies.In the election of early 1943, following Duepner's promotion, Robert Walbridge,who had been vice president under Duepner, was elected president.He wasreelected in 1944, and is at this time the president of the Independent, and, likeDuepner, continues to give the Independent an aggressive administration basedentirely upon the welfare of the employees.Walbridge's administration of theaffairs of the Independent can well be illustrated by the following, concerninga colloquy between himself and Knowlton, the Works Manager, on the day follow-ing his election as President in 1943.Q. Did you ever have any conversation with Mr. Knowlton about you beingelected president of the Independent?A. No-can I answer that question my own way?Trial Examiner DENHAM : Yes.Do it briefly.The WITNESS : I did. I was outside of the Employment Office and hadjust been elected President of the Independent Union.Mr. Knowlton runright into me, because it was impossible probably to avoid it.He was comingout of the alley and I come out of the door. He looked at me and said"I heard you were elected President of the Union. Congratulations.Whatisyourplatform?" I said "Mr. Knowlton, I have been fair with the companyand with the employees. If the member is entitled to justice, I will fight youuntil hell freezes over. If the member is wrong, I am willing to compromise."The conversation did not last more than two or three minutes.Walbridge is a pipe fitter whose duties are primarily confined, at the presenttime, to a portion of the plant devoted to operations for the account of the UnitedStates Government.His activities take him throughout this portion of the plantand frequently to the storeroom and to other points where supplies and equip-ment are obtained and processed for use in his particular work. In addition, asPresident of the Independent and the person who actively handles and disposesof grievances, he also has permission and occasion to visit all the other parts ofthe plant to confer with the departmental representatives of the Independentand with individuals who may be asserting grievances. In the main, this isdone on company time and with the permission of Respondent, as a recognizedfactor in the administration of the Independent's function as exclusive bargain-ing representative.There was considerable testimony about his being in depart-ments of the plant other than his own when he apparently was not engaged on 382DECISIONSOF NATIONALLABORRELATIONSBOAR.D\company business.Walbridge admitted that he frequently visited other parts ofthe plant and stated that such visits were in connection with his administrativeduties as head of the Independent.There is no evidence that such was not thecase.He also admitted that notwithstanding a rule against union activitiesduring working hours, he had, on occasion, spoken to new employees aboutbecoming members, but not in the presence of the supervisors. Such testimonyas would tend,to indicate knowledge by foremen or other supervisors of Wal-bridge's activities, on analysis, develops the fact that in every instance referredto,Walbridge was, in fact, engaged,on what apparently was legitimate Inde-pendent business.On the other hand, there are certain activities of the Inde-pendent that are countenanced.These are the annual dues collection drive thattakes place between December 1 and February 1 each year, and the sale of raffletickets preceding each annual picnic.It was shown that since August 1943, the A. F. L. has carried on a campaignfor members in the plant and that some former active Independent membersare its leaders.While some of the A. F. L. witnesses attempted to show thatnone of the A. F. L. solicitation has been done on company time, thereis suffi-cient other credible testimony to show that such is not a fact and that bothorganizations lose no opportunity, on or off company time, to advance theirrespective causes.Both use the bulletin boards and neither of them strictlyobserves the rule.These violations are not unknown to the supervisory staff,but the violations appear to be winked at so long as they do not interfere withthe employees' performance of their respective jobs.There is no evidence ofconnivance by supervisors in the activities of either side, and likewise, there isno evidence that the supervisory staff,has made a serious effort to police them.D. The status of the IndependentIf the Independent appears to have enjoyed the favor of Respondent, it isthe natural outgrowth of its origin and history.Until recently, its positionas the exclusive bargaining representative of the employees has not been chal-lenged by any other organization. It has held the field alone and apparentlyhas filled all the requirements of a bargaining representative.Having originatedin a spontaneous movement among the employees, most of whom were well known-to the management, it has functioned for 6 or 7 years without interferencefrom or domination by Respondent, during which time, it has aggressivelyrepresented the employees, protected their rights and urged improvements intheir working conditions, but has done so in a manner that has been on a cordialbasis of mutual understanding on both sides.Under such circumstances, it is-understandable that Respondent's attitude would reflect approval of the Inde-pendent as a bargaining representative for its employees and as a medium formaintaining morale ; but in the absence of a showing that this adherence of theemployees to the Independent has been induced by domination, interference, orsupport of the Respondent, and is not the result of their freely exercised desires,no finding of an unfair labor practice may be bottomed on the lone fact thatthe employer approves of the way the Independent conducts itself.2In view of the foregoing, it is found that at no time has Respondent in anymanner dominated or interfered with the formation or administration of theIndependent or has contributed financial or other support to it within the mean-ing of Section 8 (2) of the Act.2During the hearing, the Independent offered proof of its bargaining history with Re-spondent to show its representative character and the numerous advantages it had ob-tained for the employees during the past several years.Extensive proof of such matterswas rejected but was set out in a detailed offer of proof submitted in writing, rejected bythe Trial Examiner and filed as a rejected exhibit. MALLINCKRODT CHEMICAL WORKSTermination of employment of George E. McKee383.George McKee was first employed by Respondent in April 1937,as a chemicaloperator in a department of which Robert O'Brien wasforeman and RolandAubuchonwas assistant foreman.Dan Cleveland was the "buildingman" forMcKee's groupIn 1939, 1940, 1941, and 1942,McKee wasthe representativefor the independent in his department. In this capacity he conducted suchunion business as was a part of his duties, collecteddues duringthe December-January periods, solicited memberships from new employees, and sold or dis-tributed raffle tickets for the annual picnics.Some of this was done in workinghours but not in the presence, or, so far as the recorddiscloses,with the knowl-edge or consent of his immediate superiors. It is to be noted, however, that.McKee was then employed on night shifts where he had little or no supervision.In August 1943, the A. F. L. began efforts to organize the employees at theplant.The most ardent of its converts were some of those who,likeMcKee,had previously taken active parts in the affairs of the Independent.This wasespecially so in the Mill Room group where the organizational activities ofA. F. L. centered.These men wore their A. F. L buttons, made no secret oftheir new affiliation and actively advocated membership in A. F. L. as againstmembership in the Independent.Except as to those named in this complaint,there is no intimation that A. F. L. membership had any adverse effect on theiremployment conditions.McKee, who was employed in another department, became a member of theA. F. L. shortly after the activity started and became Recording Secretary of thelocal a that was set up for Respondent's employees.As in the case of the otheractive mnembers, his affiliation with A F. L was well known to Respondent.Up to the latter part of September or early October 1943, McKee had beenemployed as all operator of centrifuge machines on the night shift with littlesupervision, since there is a single night superintendent to oversee the night shiftoperations of the entire plant. It is conceded that the centrifugal driers, whichrotate at extiemely high speeds, require constant attention and may endangerlife and property if the material in them should shift into uneven distributionO'Brien, his foreman, made a practice of visiting the plant occasionally at night.On several such night visits, O'Brien had found McKee away from his machinebut with the machine operating unattendedHe reprimanded McKee on thefirst such occasion and obtained his promise not to repeat his dereliction. InSeptember 1943, he again discovered the same situation and again reprimandedMcKeeAt about the same time, O'Brien received complaints from the nightsuperintendent that McKee wandered over the plant during,woikmg hours, and,on the basis of what he had seen, together with the night superintendent's com-plaint, transfei red McKee to day shift woik.On the day shift, lIcKee continuedhis custoia of wandering away fi oin his place of work and loitering and smokingin or near other buildings where he had no businessO'Brien reprimanded himfor this and obtained his promise not to repeat it. In November and December1943.McKee developed the custom of going to the cafeteria during each morningand afternoon work period, where he would meet one of the young womenemplo3 ces and spend 15 to 30 minutes with her.This was brought to the attentionofKnowlton, the Works Manager, by the woman in charge of the cafeteria.Knowlton verified the report by personal investigation and -passed it on toO'Brien through Vieth, the Superintendent.O'Brien reprimanded McKee fora International Chemical WTorkers Union, A F L. 384DECISIONSOF NATIONALLABOR RELATIONS BOARDthis and later learned that McKee habitually left his post for these visits withoutnotifying his floor man.'McKee admitted that he had been reprimanded at least once by O'Brien forbeing away from his job,and that he had been reprimanded by the Superintendentfor loitering with a group of others in the cafeteria,but attempted to justify hisabsences from his machine by stating that he frequently had to go to otherbuildings for materials or to move containers.While this may be a fact,it doesnot account for his general course of conduct.It is found that he was frequentlyaway from his job on matters not pertaining to his work and that he was re-peatedly reprimanded for such absences.While there is some inference inMcKee's testimony that some of his absences from his machine were while he wasengaging in activity on behalf of A. F. L., there is no indication that his super-visors knew this'The incident that gave rise to the termination of McKee's employment occurredon January 18, 1944.According to McKee, at noon he had given two A. F. L.cards to an employee in another department with the understanding that therecipient would have them signed and McKee would come back and get them dur-ing the afternoon.He further testified that, on his way to his usual mid-after-noon visit to the cafeteria,he went to the department where he was to pick upthe signed cards, spoke to the person to whom he had given them earlier in theday, learned they had not yet been signed,left, all in a space of a minute or so,with the word that he would see him the next day,and returned to his work.Thenext morning, the foreman of the department McKee had visited, complained toO'Brien about McKee coming to his department and interfering with the work,and stated he had reported the matter to the Plant Superintendent.O'Brienverified this with the Plant Superintendent and then spoke to McKee about"bumming" in the other buildings,telling him that he had broken many rules andhad been warned about it repeatedly,and that if he did so again, he would bedischarged.About an hour and a half later,as O'Brien was going to lunch, McKeestopped him,stated that he seemed to be getting into constant trouble, that hethought the company wanted to get rid of him, and that he had decided to aslt forhis check,but that he would stay if he could be transferred back to the nightshift.O'Brien told'him he had a man on the night shift job, but would think itover.After some consideration during the noon hour, O'Brien resolved againstretainingMcKee and conferred with Knowlton about it. Knowlton advisedO'Brien to let McKee go, whereupon O'Brien arranged for his check to be de-livered to Duepner and notified McKee that he had decided to give him his checkas requested.McKee then left, after the usual exit interview with PersonnelManager Duepner,from whom he received his pay through that day.In talking with Duepner, McKee asked for a certificate of availability but wastold to go to the U. S. E. S. office.He did so.The clerk at U.S.E. S. telephonedDuepner and asked if the company would give McKee a release ; Duepner replied'The cafeteria at Respondent's plant is open during certain periods in the morning hoursof employment and in the midafternoon,to permit the employees to purchase soft drinks,candy,ice cream,and other similar refreshmentsFor this purpose,the employees are per-mitted to go to the cafeteria,with the approval of their respective floor men,and to spendthe, amount of time reasonably necessary to make their purchases,consume them,and re-turn to their jobs.Loitering and smoking in the cafeteria on these occasions are pro-hibited, as is sitting at the tables.During the noon hour,when meals are being served,smoking in the cafeteria is allowed3McKee further testified that prior to his transfer from night to day shift,O'Brien hadoffered him the choice of two foreman's jobs if he would change but that he turned themclown.O'Brien denied this with explanations.O'Brien's explanations are accepted andMcKee's testimony is not credited on this point. MALLINCKRODT CHEMICAL WORKS385that the company did not give releases to men who had quit.He then askedDuepner whether the company would take McKee back and was told they hadtrouble with McKee and were unwilling to take him back.He was then givenhis certificate and shortly thereafter secured employment elsewhere.'In the entire McKee incident, there is no showifig that O'Brien or any otherrepresentative of management associated his final dereliction with A. F. L. activi-ties.His history of rules violations in spite of repeated reprimands and warnings,shows him as an unsatisfactory and undependable worker .7His own testimonyconfirms that he asked for his check when reprimanded by O'Brien on January 19.He invited the action taken by O'Brien.His termination clearly was a "quit" andwas not induced by undeserved reprimands or discriminatQry treatment. It isfound that the termination of McKee's employment with Respondent was broughtabout by his voluntary quitting; that the refusal of Respondent to rehire himwas based upon his unsatisfactory work history with Respondent; and thatneither was motivated in any way by his activities on behalf of the A. F. of L. orany other labor organization.l1he discharges of Price, Poe, and HeldThe "millroom" is, in fact, a four story building in which 30 to 35 people areemployed, of whom approximately one half are women, all under the supervisionof Foreman Vornberg and George Rapp, his assistant.While there have, in thepast, been some women employed in this department, expansion of Respondent'soperations in 1942 and 1943 brought about a substantial increase in femaleemployment, with the result that in February and March 1943, the force wasincreased to its present size, with replacements thereafter as normal turnoverrequired.The women were distributed to all floors of the building although most ofthem appear to have been stationed on the first floor where the work was of anunskilled character and consisted mainly of handling barreled material in andout.The third and fourth floors appear to have been devoted to processingprocedures.The dressing room facilities for all the "millroom" women were located onthe third floor and consisted of a small room equipped with lockers, a wash basinand two benches, each large enough to accommodate two people.These facilitiesadmittedly were insufficient to accommodate the approximately 15 women in themillroom, and their limitations gave rise to no small amount of friction betweenthose who reached the dressing room first and the others who had to wait until`the first comers had finished their toilets.Obviously, those employed on thethird floor, being nearest at hand when the work day ends, have a substantialadvantage in this regard, and consistently have availed themselves of it, whilethose on the lower floors have been compelled to wait their turns.This arrangement appears to have worked fairly well as to the first of thewomen employees who were hired in February and March 1943, and the rela-tionship among them remained pleasant and with no more than the normalnumber of differences, until the employment of Jewel Price in July.Almostfrom the beginning of her employment, Price was either unable or unwilling tofit into the group.Clearly she was not "accepted " An atmosphere of antagonism' In November 1943, McKee applied for a post on the St Louis Fire Department and tookthe necessary examinations.On January 2, 1944, he was notified lie had successfullypassed the examinations, but he was not called to duty until June 1944.He is presentlyemployed there.'The writer has not attempted to detail his entire history in this regard.Numerousother incidents appear in the record. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeveloped from these conditions which resulted in a number of controversies be-tween Price and the other women, and one or two slapping episodes in whichPrice appears to have been the aggressor.In the early part of her employment, Price was stationed on the first floorand was adversely affected by the dressing room congestion.Because of this,as well as her non-friendly relations with the others, she did not use the dress-ing room but changed her clothes in the hall. Later, when she was transferredto the third floor, Price aggressively used the advantages of her proximity tothe dressing room to insure getting to it first.This did not improve her relationswith the others.Gladys Poe, who was first employed in July 1943, and Marguerite Held, whowas first employed in May 1943, were employed on the third floor during the sum-mer months of 1943, and for several months after July. maintained friendly rela-tions with the older employees who had begun work earlier in the year.On December 2, 1943, Price signed an authorization card for A. F. L. andobtained a button bearing the legend, "Join the A. F. L.", which she wore ather work. At about this time, transfers in the work locations of the women in the"`millroom" resulted in putting Price on the third floor to replace ElizabethMurphy, who, in turn, went to the first floor. This threw Price, Poe and Heldtogether and shortly thereafter, for some undisclosed reason, both Poe and Heldstopped associating with the older women and confined their associations mainlyto Price.Price's unpopularity with the other women had not changed and thisnew association with her broke down the women employees into two cliques, onecomposed of Price, Poe and Held, and the other of the remaining women in the"millroom," with the exception of one of two who maintained friendly relationswith all their coworkers and took sides with neither group.Held signed anauthorization card for the A. F L. on February 2, 1944, and Poe signed herauthorization card on March 2, 1944, but there is no evidence that either Price,Poe or Held engaged in union activities at the plant, or that the affiliation of -either Poe or Held was known in the plant. Price was the only one who con-sistently wore an A. F L. button. Poe borrowed a button from one of the men andwore it for 2 days, and Held did nothing to disclose her affiliation. Price testi-fied that solongas she worked at the plant, she did not know whether Heldwas affiliated with the A. F. L.By the early part of 1944, Price, being stationed. on the third floor, regularlyused the facilities of the dressing room, and by leaving her work promptly when thesignal was sounded, or possibly a little before, generally succeeded in being amongthe first to enter it In this, she was joined by Poe and Held, so that consistentlythey were occupying almost all the available bench space when Elizabeth Murphy;'who appears to have been a leading element in the older group, reached thedressing room together with the others who were employed on the lower floors.The persistent preempting of the facilities by Price, Poe and Held aggravatedthe tension between the two cliques to the extent that, on the afternoon ofMay 18, 1944, when the late comers came in and found the bench space occupiedby Price, Poe, Held and one other woman, Elizabeth Schultz, one of the latecorners, addressed some uncomplimentary remarks to Price.Price replied bystriking Schultz and otherwise man-handling her In a short time, several othermelees developed between the partisans, in which Murphy and one or two ofthe others were involved in a lesser degree.As soon as she could disengageherself fconi Price, Schultz left the dressing room in search of Rapp, the assistantforemanAs Schultz was leaving, Price called out to the others to remember thatitwas Schultz who had started the fight.At this point, Murphy protested thatPrice had started the fight, whereupon Price attacked Murphy and general fight- MALLINCKRODT CHEMICAL WORKS387ing continued until Rapp, who had been summoned by Schultz from the lowerfloor, interfered and sent the girls homeWhile Price, Poe and Held had affiliated with A. F. L. and none of theiropponents appear to have done so, there is nothing in the record to indicatethat the division of the women workers into the two groups was based upontheir affiliations with either the Independent or the A. F. L. It was wholly amatter of personalities centering around Price and hertwo associates and thefact that these three, as a group, indulged in numerous infractions of the ruleswhich most of the others were required to observe.When the women reportedfor work on the morning following the dressing room fight only three or fourwent to their respective stations.The rest remained outside the office of ForemanVornberg, protesting that unless something were done to "iron out" the situationwith reference to the Price-Poe-Held group, none of them would return to theirjobs.By this time, Rapp had reported the incident of the night before to Vorn-berg.He, in turn, reported to Vieth, the superintendent, that the women wereoutside his office and refused to return to their work until the matter had beenstraightened out.Vieth directed Vornberg to order thewomen backto work withthe promise that an investigation would be made.Upon receiving this assurancefrom Vornberg, they returned to their respective jobs.During the morning, Knowlton and Vieth questioned Vornberg, Rapp, and thematron in charge of the dressing room, concerning the fight incident and othermatters pertaining to the general conduct of Price, Poe, and Held. They wereadvised that the three women had been the center of unrest forsome time ;that they refused to abide by some of the regulations that had been put into effect,particularly the staggered hours for use of the cafeteria at lunch time; that Pricehad been a troublemaker and had engaged in other fights where she had beenthe aggressor ; that she had been guilty of sleeping on the job on several occasions,and generally did not conform to the rules of the shopConcerning Poe andHeld, it was reported that while their conduct had not been as flagrant in itsdisregard of the general rules, the three women usually acted in concert andwould have to be dealt with as a group. The problem presented to Knowlton andVieth by the protest of the other women in the miliroom was, in effect,simplythat the larger gi oup refused to work further with the Price-Poe-Held groupNormally, in such a case, the matter would be solved by placing the subject ofthe protest in another department.Knowlton made no effort to do this, for, hetestified, he would have discharged them even without the fight incident, on thebasis of their conduct as reported by Vornberg, Rapp and the matron. It was thisfact, according to Knowlton, that, led Respondent to discharge them withoutcalling them in to hear their side of the fight incident.As has been stated, there is no evidence to indicate that anyone in manage-ment knew, or surmised, or had any basis for surmising, that Poe and Heldwere members of the A F. L. The only basis for identifying Price with theA F L. was the fact that, for several months prior to her discharge she hadworn an A F L. button. However, aside from some remarks by one or two ofthe building men or working crew leaders who evidenced antipathy for the A F. L,none of whom was more than technically supervisory and all of whom legiti-mately were members of the Independent, there is nothing in the record to indi-cate that anyone identified with management in a position of responsibility.entertained any opposition to, or animosity for the A F. L which would justifyan inference that disciplinary action, ostensibly for infractions of the rules, actu-ally was motivated by antipathy for the A. F. LThere is evidence to show thatRapp, an hourly-paid employee, notwithstanding that he is assistant foreman, andsome of the others in similar positions who had been members of the Independent662514-46-vol. 63-26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince its inception, and most of whom had been without supervisory authority inthe early history of that organization, had continued to maintain their member-ships in it, primarily to preserve certain sick benefits the Independent accordsitsmembers.But there is no substantial and credible evidence that Rapp or anyof the other building men or assistant foremen who were clearly supervisorsexercising a supervisor's influence, were active on behalf of the Independent orthat they engaged in any conduct designed to discourage membership in theA. F. L.5,Since there is no showing that the A. F. L. affiliation of any of the three was afactor in bringing about the discharges, or that such affiliation was even knownto supervision, except as to Price, Respondent is not required to justify eitherthe discharges or its procedure in connection therewith. In the absence of the"discrimination for union activities" element, it was no more than an adminis-trativematter concerning unsatisfactory inter-employee relations, which wasdisposed of by the dismissal of P-rice, Poe, and Held.This is a discretionaryprivilege of employers under such circumstances.On the basis of the foregoing, it is found that the discharges of Price, Poe, andHeld were brought about by their unwillingness to observe the rules of Re-spondent for the conduct of its employees, and because of their inability to workharmoniously with the other employees with whom they were brought in contact,8The scattered bits of testimony concerning remarks by fioormen, building men, assist-ant foremen or foremen are not persuasive to the writer as evidence of interference,restraint or coercion in the exercise of the rights guaranteed in Section 7 of the Act.McKee testified that every few days he had cons erlations with O'Brien about theA. F. L. and that O'Brien's stock rejoinder was, in substance that be would not wantto be there when A. F. L. came in; that be did not want to be dictated to by an outsideorganization.As between O'Brien and McKee, the former is the more credible.O'Briendid not deny A. F., L. was mentioned in conversations with McKee but stated that, onthe basis of instructions issued in the early days of the Independent, he had maintaineda neutral position and never said anything more to McKee on the subject than thatwhether he belonged to A. F. L was his own business. O'Brien is credited as to this.McKee also testified that on some occasions, Roland Aubuchon, his floorman who hadbeen promoted from operator to floorman in April or May 1943, would remark that hecould not see what they could expect to get out of the A F. L. These conversations,while not placed definitely, must have occurred in the fall of 1943.During the entiretime, Aubuchon was and still is a member of the Independent and until approximately 6months previous, had been a co-worker with McKee.The statements were not denied.Albert Rahmeier is working leadman on the yard crew, and an ardent supporter ofthe Independent.He has carried the title of assistant foreman since February 14,1943 but his duties have not changed.He and his crew get their orders from the yardsuperintendent.Such orders do not go through Rahmeier.His time is spent at physicalworkHe has no authority.Rahmeier is an employee of 10 years standing, age about50, based on the writer's observation.His support of the Independent is traditionaland on many occasions, A. F. L. supporters would bait him about it.He freely advo-cated the Independent as against A. F. L. in the recent contest by A. F. L. for mem-berships, but his position in the plant is not such that anything he said could fairly beattributed to Respondent.Price attributed certain statements to Rapp which the latter denied, and also onestatement to Vornberg, the foreman of the mill room, that while she was not compelledto join the Independent, she should do so to hold her job.Vornberg, who is over 70 andwas unable to appear, did not deny this. On the basis of Price's general testimony,and her obvious inclination to color it, Rapp's denial is acceptedThe testimony con-cerning Vornherg is not disregarded but, in the general setting, sufficient weight cannotbe attributed to it to make it the basis of an unfair labor practice finding.With any background of managerial antagonism to A F. L. or with a showing of dis-criminatory treatment, all the foregoing would go to fill out the pattern, but in theabsence of such showing, these isolated instances, all of questionable quality, are notregarded as substantial and credible evidence sufficient to support a charge that Re-sponent, because of them, has engaged in unfair labor practices within the meaning ofSection 8(1) of the Act. MALLINCKRODT CHEMICAL WORKS389and the unwillingness of the other women in the millroom to continue to workwith them ; that such condition had no relation to the union affiliations of anyof the parties involved, and that the discharges were not motivated by anyintent or desire to discourage membership in the A. F. L. or encourage member-ship in the Independent, but were solely and wholly based upon the good ofRespondent's organization as a whole. In effecting the discharges on May 19,1944, of Jewel Price, Gladys Poe, and Marguerite Held, Respondent has engagedin no unfair labor practice within the meaning of Section 8 (3) of the Act, orat all.In the light of all the foregoing facts, the undersigned is unable to find anyevidence in the record that Respondent has, in any regard, engaged in unfairlabor practices within the meaning of the Act.Upon the foregoing findings of fact and upon the entire record in the case, theundersigned reaches the following :CONCLUSIONS OF LAW1.The American Federation of Labor is a labor organization within the mean-ing of Section 2 (5) of the Act.2.Independent Union of Chemical Plant Workers, unaffiliated, is a labororganization within the meaning of Section 2 (5) of the Act.3.Respondent is engaged in commerce within the meaning of Section 2 (6)and (7) of the Act.'4.Respondent has engaged in no unfair labor practice within the meaning ofthe ActRECOMMENDATIONUpon the foregoing findings of fact and conclusions of law and upon the entirerecord herein, the undersigned recommends:1.That the complaint herein be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, effective July 12, 1944, as amended,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington, D C, an original and four copies of a statement in writ-ing setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objec-tions) as he relies upon together with the original and four copies of a brief insupport thereof.Immediately upon the filing of such statement of exceptionsand/or brief, the party or counsel for the Board filing the same shall serve acopythereof upon each of the other parties and shall file a copy with the RegionalDirectorAs further provided in said Section 33, should any party desire per-mission to argue orally before the Boards request therefor must be made inwriting to the Board within ten (10) days from the date of the order transferringthe case to the Board.R. N. DENHAM,Trial Examiner.Dated March 8, 1945.